

115 HR 5926 IH: Naloxone Guidelines Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5926IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Keating (for himself and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to issue guidelines for prescribing naloxone,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Naloxone Guidelines Act of 2018. 2.Guidelines for prescribing naloxone (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue guidelines for prescribing an opioid overdose reversal drug.
 (b)ContentsIn issuing guidelines under subsection (a), the Secretary shall address the following: (1)Co-prescribing an opioid overdose reversal drug in conjunction with any prescribed opioid.
 (2)Dosage safety. (3)Prescribing an opioid overdose reversal drug to an individual other than a patient.
 (4)Standing orders. (5)Other distribution, education, and safety measures as determined necessary.
				